Latimer, Judge
(dissenting):
I dissent.
Once again the professional competency of a member of the bar is questioned by judicial notice without allowing the lawyer an opportunity to be heard. Assuming for the purposes of this case that we should take cognizance of the fact that counsel for this accused represented two other co-actors, I have studied the records and fail to understand how we determine this accused was prejudiced because defense counsel did not show a prior inconsistent statement on the part of one witness. My associates merely conclude the matter should have been explored but by way of answer I suggest that we ought to shun away from being critical in that area without full information. It is not beyond the realm of reason to suspect that lurking in the background of that development might be some evidence highly prejudicial to the accused.
Strategy employed at trial is susceptible of more than one interpretation and only the misguided travel in unlighted areas. .There is a presumption that defense counsel acted consonant with the best interest of his client which should not be overthrown on mere conjecture and speculation. The interested reader may find my views on this subject developed fully in United States v Lovett, 7 USCMA 704, 23 CMR 168 (separate opinion), and United *286States v Thornton, 8 USCMA 57, 23 CMR 281 (separate opinion).
I would affirm the decision of the board of review.